Filed 10/26/22 P. v. Underwood CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B317606

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. TA153273)
           v.

 MICHAEL UNDERWOOD,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los
Angeles County, Carol J. Najera, Judge. Affirmed.
         Jennevee H. de Guzman, under appointment by the Court
of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                                  ___________________________
       Defendant Michael Underwood appeals his conviction,
following a no contest plea, to possession of a firearm by a felon.
(Pen. Code, § 29800, subd. (a)(1).) Defendant had a number of
felony convictions and, on December 13, 2020, was found by
police sitting in a parked car, wearing body armor and holding a
gun.
       He was initially charged with both possession of a firearm
by a felon and possession of body armor with a prior violent
felony conviction (Pen. Code, § 31360, subd. (a).) He entered his
no contest plea on September 29, 2021, was convicted, and
appealed shortly thereafter. He sought a certificate of probable
cause, claiming his counsel should have sought to suppress the
evidence and his plea was unknowing as it was made under the
influence of pain and medication. The court denied his request
for a certificate of probable cause. (See People v. Espinoza (2018)
22 Cal.App.5th 794, 799.) Defendant did not seek appellate
review of the denial of a certificate of probable cause. (People v.
Johnson (2009) 47 Cal.4th 668, 676 [a defendant may challenge
the wrongful denial of a certificate of probable cause by petition
for writ of mandate].)
       On May 10, 2022, defendant’s appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
The brief included a declaration that counsel had written to
defendant, explaining the brief that counsel was filing, and
informing defendant of his right to file a supplemental brief.
This court sent defendant a notice advising him that a Wende
brief had been filed and that he had 30 days to submit a brief or
letter raising any issues he wished us to consider. Defendant did
not file a supplemental brief.




                                 2
      We have examined the entire record and are satisfied that
defendant’s attorney has fully complied with her responsibilities
and that no arguable issues exist. (Wende, supra, 25 Cal.3d 436.)
Specifically, nothing in the appellate record indicates that
defendant possesses any basis to challenge his plea which would
not be barred by his failure to obtain a certificate of probable
cause.
                          DISPOSITION
      The judgment is affirmed.




                                         RUBIN, P. J.
WE CONCUR:




                       BAKER. J.




                       MOOR J.




                                3